DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2, 4, 9-10 and 12 are allowable. Claims 3, 5-8, 11 and 13-15, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement of inventions I-XXI, as set forth in the Office action mailed on 10/7/2021, is hereby withdrawn and claims 3, 5-8, 11 and 13-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a patch antenna, comprising: a parallelepipedal antenna holder; an excitation surface situated on a first side of the antenna holder, wherein a second side opposite the first side is situated on a metal plane, wherein the metal plane is a device cover; a grounding surface situated on a third side between the first side and the second side; and an excitation radiator feed situated to provide electromagnetic coupling between the excitation radiator feed and the excitation surface, wherein a shortest side dimension of the patch antenna is less than a quarter wavelength of a target frequency, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-8 are also allowed as being dependent on claim 1.  
In regards to claim 9, the prior art does not disclose of an antenna, comprising: a cuboid substrate; a metal patch on a first side of the substrate, wherein the substrate is positioned on a metal surface, wherein the metal surface is a device cover, and wherein the metal patch is grounded by a metal wall between the first side and the metal surface; and a metal feed strip electromagnetically coupled to the metal patch, wherein a shortest side dimension of the antenna is less than a quarter wavelength of a target frequency, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 10-15 are also allowed as being dependent on claim 9.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844